Citation Nr: 0729284	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-22 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal


FINDINGS OF FACT

1.  The appellant's basic eligibility date for Chapter 1606 
educational benefits is December 9, 2000, and her initial 
delimiting date was 10 years after that date, December 9, 
2010.

2.  The appellant was discharged from the Selected Reserve on 
May 28, 2004; thus eligibility may terminate on that date.

3.  The appellant did not leave the Selected Reserve because 
of a disability that was not caused by misconduct; the 
reservist's unit was not inactivated during the period from 
October 1, 1991, through September 30, 1999; and the 
appellant was not involuntarily separated.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C.A. §§ 16131, 16133 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
generally applicable to claims for VA benefits and for 
consideration in appeals with respect to whether the proper 
procedures were extended to a claimant.  There are some 
claims, however, to which VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001). The VCAA does not 
apply to claims based on allegations of clear and 
unmistakable error in prior VA decisions.  Id.  It has also 
been held that the VCAA does not apply to claims that turn on 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-2 (2000).

In another class of cases, remand of claims pursuant to VCAA 
is not required because the evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  When it is 
clear that there is no additional evidentiary development to 
be accomplished, there is no point in remanding the case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The issue in this case turns on statutory interpretation.  
See Smith v. Gober.  Thus, because the law, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).

In any event, the Board finds no further evidentiary 
development to be undertaken.  

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 
36 months of entitlement under Chapter 1606.  38 C.F.R. § 
21.7570.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  In 
pertinent part, a reservist initially becomes eligible when 
he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  If a reservist is 
serving in the Selected Reserve, but does not have a 6 year 
contract, he/she does not have a basic eligibility date.  The 
basic eligibility date is the date on which service commences 
for the contracted 6 year period.  The individual must also 
complete his or her initial period of active duty training, 
must be participating satisfactorily in the Selected Reserve 
and must not have elected to have his or her service in the 
Selected Reserves credited towards establishing eligibility 
to benefits provided under 38 U.S.C., Chapter 30.  See 38 
C.F.R. § 21.7540(a)(1)-(4).

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve. 38 C.F.R. § 21.7550(a).  
The reservist may still use the full 10 years if he/she 
leaves the Selected Reserve because of a disability that was 
not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. §21.7550(c), 
(d).

A period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).

In 1996, Congress passed legislation (Section 16131(i) of 
Title 10 United States Code) that authorizes the payment of 
Kicker benefits by the Selected Reserve components to persons 
entering those components.  The Kicker can be paid to 
recipients of Chapter 1606 benefits or to recipients of 
Chapter 30 benefits, as an addition to any other benefit to 
which the individual is entitled. The individual Selected 
Reserve components determine eligibility to the Kicker.  With 
regard to Chapter 1606, to be eligible for the Chapter 1606 
Kicker, the claimant must meet the eligibility requirements 
for the basic Chapter 1606 program.  Because eligibility to 
the Kicker is based on either job position or unit 
membership, the eligibility can terminate without basic 
eligibility terminating.  However, the reverse is not true, a 
reservist must have basic Chapter 1606 eligibility in order 
to be eligible for the Chapter 1606 Kicker.  Kicker benefits 
can only be paid in conjunction with basic benefits.  
Therefore, when basic eligibility terminates, Kicker 
eligibility terminates also.

Chapter 1606 entitlement is based on Selected Reserve 
service.  Information from the Department of Defense (DOD) 
verified that the appellant was discharged from the Army 
National Guard on May 28, 2004 for placement into the 
Individual Ready Reserves (IRR).  Although the veteran 
maintains that the reason for his discharge was Expiration 
Term of Service (ETS), VA has verified that the reason for 
discharge was for placement in the IRR.  

The veteran contends that she is entitled to Chapter 1606 
benefits based on her service.  She contends that she had 
$1200 withdrawn from her payment for Reserve service in order 
to have VA education benefits.  She states that she chose to 
get out of the Selected Reserves when her 6 years was up and 
she did not get out due to disability.  

The record shows that the veteran was assigned a basic 
eligibility date of December 9, 2000, and her initial 
delimiting date was 10 years after that date, December 9, 
2010.

However, the appellant was discharged from the Selected 
Reserve on May 28, 2004.  The record also shows that in May 
2004, she was discharged from the Selected Reserve for 
unsatisfactory performance.  As noted, a reservist's period 
of eligibility expires effective the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. §21.7550.  

In this case, her period of eligibility expired when the 
appellant was separated from the Selected Reserve on May 28, 
2004, as the earlier date.  As noted, there are certain 
exceptions to that time limit, but none of the exceptions are 
applicable in this case because the record does not show nor 
does the appellant contend that she was discharged from the 
Selected Reserves because of a disability, because her unit 
was deactivated, or because she was involuntarily separated.

As such, the appellant's eligibility for Chapter 1606 
benefits terminated on the date of her separation from 
Selected Reserve service.  The appellant contends that her 
performance was not unsatisfactory when she left Selected 
Reserve service, but rather she ended her period of service 
prior to completing the Tuition Assistance contract.  
Regardless of the reason for why she was separated, the 
appellant must be an active Selected Reserve participant to 
receive Chapter 1606 benefits or meet one of the 
aforementioned exceptions.  She is not in the Selected 
Reserve and was not separated due to one of the applicable 
exceptions.  

Applicable law also establishes that a veteran's eligibility 
may be resumed after Reserve duty status ends if the veteran 
returns to the Selected Reserve within one year. The Board 
also notes that laws and regulations pertaining to 
educational assistance under Chapter 1606, Title 10, United 
States Code provide that the Armed Forces will determine 
whether a reservist is eligible to receive benefits pursuant 
to that program. 38 C.F.R. § 21.7540(a).  The record does not 
reflect that she reenlisted in the Selected Reserve within 
one year of her discharge from her period of Reserve service.  
The appellant did not thereafter rejoin a Selected Reserve 
unit at any time so there is no further Chapter 1606 
assistance due to her on that basis.  

With regard to the Chapter 1606 Kicker, the veteran must have 
entitlement under the basic Chapter 1606 program in order to 
qualify for the Chapter 1606 Kicker.  Since she does not have 
such entitlement, she does not qualify for the Chapter 1606 
Kicker.

The veteran asserts that she paid $100.00 monthly to 
participate in future VA educational programs.  However, the 
record reflects that the appellant did not make these 
contributions which are normally made for Chapter 30 
educational assistance, to which eligibility has not been 
established.  The matter of entitlement to Chapter 30 
eligibility was not denied in the RO determination on appeal.  
Nevertheless, the Board points out that applicable law 
governing the reduction of basic pay to establish educational 
assistance specifies that the basic pay of any individual 
shall be reduced by $100 for each of the first 12 months that 
such individual is entitled to such pay, and that any amounts 
by which the basic pay of an individual is reduced shall 
revert to the Treasury and shall not be considered to have 
been received or to be within the control of any such 
individual.  38 U.S.C.A. § 3011(b); OPM v. Richmond, 496 U.S. 
414, 424 (1990) (holding that the payments of money from the 
Federal Treasury are limited to those authorized by statute).  
VA does not have any control over the monies reduced from a 
veteran's basic pay nor the statutory authority to return 
that money.  Instead, each specific branch of the Armed 
Forces is responsible for the restoration of funds.  The 
Board has no legal authority to refund any contributions.  
This matter may be addressed with the service department, an 
entity separate from the VA.

Based on the foregoing, the Board finds that the appellant is 
not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code.  The claim must be denied based 
on a lack of entitlement under the law.  The Board has 
carefully reviewed the entire record in this case.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  However, where as here, 
the law rather than the facts is dispositive, the benefit of 
the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) 
are not for application.






ORDER

Educational assistance benefits under Chapter 1606, Title 10, 
United States Code, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


